862 F.2d 313Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Billy Ray DELOACH, Plaintiff-Appellant,v.BRUNSWICK CORRECTIONAL CENTER, E.B. Wright, Warden, SergeantZolicoffer, Day Sergeant, Lieutenant Good, WatchCommander, S. Blackwell, TreatmentCounselor, Defendants-Appellees.
No. 88-7723.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1988.Decided Nov. 4, 1988.

Billy Ray DeLoach, appellant pro se.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Billy Ray DeLoach appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 action for failure to pay a partial filing fee assessed pursuant to Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  We dismiss the appeal for lack of jurisdiction.


2
Within 10 days of the dismissal, DeLoach asked the district court to reinstate his suit.  Because this request questioned the correctness of the district court's judgment and was filed within 10 days of that judgment, it is construed as a motion to alter or amend the judgment pursuant to Fed.R.Civ.P. 59(e).   Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978).  DeLoach filed his notice of appeal before the district court acted on his request.  Thus, his notice of appeal became a nullity and we therefore lack jurisdiction to hear his appeal.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982);  Fed.R.App.P. 4(a)(4).


3
Accordingly, we dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


4
DISMISSED.